DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-10, 12-19, 21-26, and 29-34 are allowed.

The following is an examiner’s statement of reasons for allowance: reasons for allowance over prior art have already been discussed in previous Office Actions.  For example, see pages 5-12 of the Non-Final Office Action mailed on February 17. 2022.  The Examiner will just briefly comment here on Office Actions from foreign patent offices included by Applicant in several Information Disclosure Statements received in the instant application since the mailing of the aforementioned Non-Final Office Action.  
The Notice of Reasons for Rejection for Japanese Application no. 2020-570828, 
included in Information Disclosure Statement the mailed February 2, 2022, relies upon references 1-4 to reject a number of claims in the Japanese application.  These four references have already been commented upon during the examination of the U.S. application.  See page 30 of the Final Office Action in U.S. application 16/430028, which was mailed on September 20, 2021.  
	The Examiner Requisition for Canadian Patent Application No. 3,104,191, issued February 17, 2022, included in the Information Disclosure Statement received on 
March 22, 2022, relies upon documents D1-D3 to reject a number of claims in the Canadian Patent Application.  These three documents had been used to previously reject claims under 35 U.S.C. 103 in the U.S. application.  See pages 10-29 of the Final Office Action in U.S. application 16/430028, which was mailed on September 20, 2021.   
	The International Preliminary Report on Patentability for International application No. PCT/US2019/036156, included in Information Disclosure Statement the mailed April 28, 2022 deems claims 1-7 of the that application to lack novelty and claims 1-4, 7, 10, and 11 to lack an inventive step.  However, the rejections the International Preliminary Report on Patentability are not pertinent to the subject matter in the claims of U.S. application 16/430028 as they discuss thermodynamic cycles, such as Rankine cycle and a Brayton cycle:

    PNG
    media_image1.png
    258
    603
    media_image1.png
    Greyscale

   	The Examiner Requisition for Canadian Patent Application No. 3,104,896, issued February 18, 2022, included in the Information Disclosure Statement received on April 29, 2022, relies upon documents D1-D4 to reject a number of claims in the Canadian Patent Application.  Document D1 is for a cholesterol biosensor.  It also does not appear to disclose an ammonium-selective polymeric membrane.  Documents D2-D4 have either been used to previously reject claims under 35 U.S.C. 103 in the U.S. application or have already been commented upon.  See pages 10-29 of the Final Office Action in U.S. application 16/430028, which was mailed on September 20, 2021.   For example, documents D2 and D3 are commented upon on pages 29-29 and page 30, respectively, of the Non-Final Office Action mailed on May 07, 2021. Document D4 is used as a base reference for the rejections of several claims under 35 U.S.C. on pages 18-27 of said Non-Final Office Action.     





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 7, 2022